COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Travis Lamb v. The State of Texas

Appellate case number:    01-14-00901-CR

Trial court case number: 1394200

Trial court:              351st District Court of Harris County

    The motion for rehearing is DENIED. The motion to publish is DENIED. It is so
ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court


Panel consists of Justices Jennings, Higley, and Brown.


Date: November 24, 2015